UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark one) R QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 £ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-52597 NEDAK ETHANOL, LLC (Exact name of registrant as specified in its charter) Nebraska 20-0568230 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 87590 Hillcrest Road, P.O. Box 391, Atkinson, Nebraska 68713 (Address of principal executive offices) (402) 925-5570 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, of changed since last report) Indicate by check mark whether the registrant has (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes RNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the proceeding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes£No R Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer £ Non-accelerated filer £Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £No R As of May 1, 2010, the issuer had 5,233 Common and 185.4 Class A Preferred Membership Units issued and outstanding. TABLE OF CONTENTS PART I—FINANCIAL INFORMATION Item Number Item Matter Page Number Item 1. Condensed Unaudited Financial Statements. 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 14 Item 4T. Controls and Procedures. 25 PART II—OTHER INFORMATION Item 1. Legal Proceedings. 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 25 Item 3. Defaults Upon Senior Securities. 25 Item 4. Submission of Matters to a Vote of Security Holders 26 Item 5. Other Information. 26 Item 6. Exhibits. 26 Signatures 27 PART I—FINANCIAL INFORMATION Item 1.Financial Statements. NEDAK ETHANOL, LLC Condensed Unaudited Balance Sheets March 31, December 31, ASSETS (Note 7) Current Assets Cash and equivalents $ $ Restricted short term investment (Note 6) Restricted cash (Notes 7 and 8) Accounts receivable Commodity broker receivable Inventory (Note 3) Derivative financial instruments (Notes 4 and 9) Prepaid expenses and other Total current assets Property and Equipment Land and improvements Buildings Plant equipment Office equipment Vehicles Construction in Progress - Less accumulated depreciation ) ) Net property and equipment Other Assets Deposits Debt issuance costs, net of accumulated amortization of $487,172 and $419,256 as of March 31, 2010 and December 31, 2009 Total other assets Total Assets $ $ LIABILITIES AND MEMBERS’ EQUITY Current Liabilities Current maturities of long-term debt (Notes 2, 7 and 8) $ $ Accounts payable Trade Corn Accrued liabilities (Note 2) Reclassification of long-term debt to current (Notes 2, 7 and 8) Total current liabilities Long-Term Debt, net of Current Maturities (Notes 2, 7, 8 and 10) Commitments and Contingencies (Notes 2, 6 and 10) Members’ Equity (Note 5) Preferred Units, 185.4 units issued and outstanding Common Units, net of offering costs, 5,233 units issued and outstanding Accumulated deficit ) ) Total members’ equity Total Liabilities and Members’ Equity $ $ See Notes to Condensed Unaudited Financial Statements. 1 NEDAK ETHANOL, LLC Condensed Unaudited Statements of Operations Three Months Ended March 31 Revenues $ $ Cost of Goods Sold Gross Profit (Loss) ) General and Administrative Expenses Operating Loss ) ) Other Income (Expense) Gain from litigation settlement (Note 10) - Interest income Interest expense ) ) Other expenses - Total other income (expense), net ) Net Income (Loss) $ $ ) Weighted Average Common Units Outstanding—Basic & Diluted Net Income (Loss) Per Common Unit—Basic & Diluted (Note 5) $ $ ) See notes to Condensed Unaudited Financial Statements. 2 NEDAK ETHANOL, LLC Condensed Unaudited Statements of Cash Flows Three Months Ended March 31, Cash Flows from Operating Activities Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operations: Depreciation and amortization Change in fair value of derivative financial instruments ) - Gain from litigation settlement ) - Interest earned on restricted cash - ) Interest earned on restricted investments - ) Change in operating assets and liabilities: Receivables ) ) Inventory ) Inventory – corn contracts - Prepaid expenses and other ) Deposits - ) Accounts payable Accrued liabilities Net cash provided by (used in) operating activities ) Cash Flows from Investing Activities Payments for construction in process ) - Capital expenditures - ) Net change in restricted cash and investments - Net cash used in investing activities ) ) Cash Flows from Financing Activities Proceeds from construction loan - Sale of 185.4 Preferred Units - Debt issuance costs ) ) Net cash provided by (used in) financing activities ) Net Increase (Decrease) in Cash and Equivalents Cash and Equivalents—Beginning of Period Cash and Equivalents—End of Period $ $ See Notes to Condensed Unaudited Financial Statements. 3 NEDAK ETHANOL, LLC Notes to Condensed Unaudited Financial Statements March 31, 2010 1.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The unaudited interim condensed financial statements of NEDAK Ethanol, LLC (the “Company”) reflect all adjustments consisting only of normal recurring adjustments that are, in the opinion of management, necessary for fair presentation of financial position, results of operations and cash flows. The results for the three month period ended March 31, 2010 is not necessarily indicative of the results that may be expected for a full fiscal year. Certain information and footnote disclosures normally included in annual financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) are condensed or omitted pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”), although the Company believes that the disclosures made are adequate to make the information not misleading. The accompanying balance sheet as of December 31, 2009 is derived from the audited financial statements as of that date. These condensed unaudited financial statements should be read in conjunction with the Company’s audited financial statements and notes thereto included in the annual report for the year December 31, 2009, filed as an exhibit to the Form 10-K filed with the SEC. Nature of Business The Company operates a 44 million gallon per year ethanol plant in Atkinson, Nebraska, and produces and sells fuel ethanol and distillers grains, a co-product of the ethanol production process.Sales of ethanol and distiller’s grains began in January 2009. Accounting Estimates Management uses estimates and assumptions in preparing these financial statements in accordance with generally accepted accounting principles (“GAAP”).Those estimates and assumptions affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities, and the reported revenues and expenses.The Company uses estimates and assumptions in accounting for the following significant matters, among others: the allowance for doubtful accounts, useful lives of property and equipment, the valuation of inventory and inventory purchase commitments and long-lived asset impairments including the assumptions used to estimate future cash flows, the ability to raise capital, and the ability to comply with certain provisions within the Company’s credit agreements.Actual results may differ from estimated amounts, and such differences may be material to the Company’s financial statements.The Company periodically reviews estimates and assumptions, and the effects of revisions are reflected in the period in which the revisions are made. Subsequent Events For purposes of these financial statements and all disclosures, subsequent events were evaluated by management through the date that the Company’s Form 10-Q in which these financial statements are included was filed. 2. LIQUIDITY AND MARKET UNCERTAINTIES The Company has certain risks and uncertainties that it experiences during volatile market conditions such as what the ethanol industry experienced during 2008 and which continued through 2009 and into 2010. These volatilities can have a severe impact on operations. In 2009, the Company completed construction of its ethanol production facilities with nameplate capacity of 44 million gallons per year and a remote rail load-out facility. In accordance with the Company’s policy for evaluating impairment of long-lived assets, management has estimated that the projected future undiscounted cash flows from operations of these facilities exceed their carrying value at March 31, 2010; therefore, no impairment loss was recognized. In determining the projected future undiscounted cash flows, the Company has made significant assumptions concerning the future viability of the ethanol industry, the future price of corn in relation to the future price of ethanol and the overall demand for ethanol in relation to production and supply capacity. 4 NEDAK ETHANOL, LLC Notes to Condensed Unaudited Financial Statements March 31, 2010 The Company’s operating and financial performance is largely driven by the prices at which it sells ethanol and the net cost of corn. The price of ethanol is influenced by factors such as supply and demand, the weather, government policies and programs, unleaded gasoline prices and the petroleum markets as a whole. Excess ethanol supply in the market, in particular, puts downward pressure on the price of ethanol. The Company’s largest cost of production is corn. The Company’s cost of corn is generally impacted by factors such as supply and demand, the weather, government policies and programs, and risk management techniques used to protect against the price volatility. The Company is subject to significant risk that its operating margins may be reduced or eliminated due to the relative movements in the market prices of its products and major manufacturing inputs. As a result, market fluctuations in the price of or demand for these commodities can have a significant adverse effect on the Company’s operations and profitability.Due to the current conditions of these commodity markets, the Company may continue to produce negative margins. As of March 31, 2010, the Company was in default of its Credit Agreement, as further discussed in Note 7.For this reason, the Company has reclassified amounts owing under this loan as current liabilities.Such treatment of the Company’s long term debt will continue, as required by GAAP, until such defaults are cured. Because of these events and market conditions, there is an increased level of uncertainty with respect to the Company’s ability to obtain sufficient cash flows from operations or debt or equity financing sufficient to cover the liquidity needed for ongoing operations. The Company’s efforts to secure working capital include: · The Company and its lender have received approval from the United States Department of Agriculture (“USDA”) of a pre-application for a Business and Industries Guaranteed Loan (the “B&I Loan”), and are in the process of preparing full applications for two Business and Industries Guaranteed Loans (the “B&I Loans”) from the United States Department of Agriculture (“USDA”).The first application in the amount of $5,000,000 for additional working capital was submitted to the USDA on February 16, 2010.The second application will be for refinancing a yet undetermined portion of the $42,500,000 construction loan with the lender, but no such application has been filed by the Company yet. · The Company applied for a USDA Value Added Producers Grant for working capital of $300,000 on November 30, 2009.It is expected to learn the results of award assessments in the second quarter of 2010. · The Company may, depending on market and other conditions, pursue a private offering of equity. Exclusive of the reclassification of the majority of the Company’s long term debt to current liabilities, the Company would have had working capital of $575,539 which includes restricted cash and investments of $5,143,179 and which includes only Current Maturities of Long Term Debt that represent normal amortization of principal, as of March 31, 2010.As reported in the Balance Sheet, including the reclassification of long term debt to current liabilities, working capital was negative $43,865,672. Accrued liabilities include accrued board compensation of $741,750 and $742,500 as of March 31, 2010 and December 31, 2009, respectively, and accounts payable-corn include amounts due to the Company’s grain procurement agent totaling approximately $777,334 and $815,000 as of March 31, 2010 and December 31, 2009, respectively, which have had favorable payment terms. If these favorable payment terms cease, more cash may be required. These financial statements have been prepared assuming the Company will continue as a going concern.Until the Company is able to obtain additional working capital from the above options, for which no assurance can be given, or from operations, in addition to modifying the Credit Agreement covenants or refinancing the construction loan, there is substantial doubt as to whether the Company can continue to operate as a going concern. 5 NEDAK ETHANOL, LLC Notes to Condensed Unaudited Financial Statements March 31, 2010 3. INVENTORY Inventory consists of the following: March 31, 2010 December 31, 2009 Raw Materials $ $ Work in Process Finished goods Total $ $ 4.DERIVATIVE FINANCIAL INSTRUMENTS The Company hedges a portion of its future corn purchases to the extent considered necessary for minimizing risk from market price fluctuations.Derivative financial instruments recorded on the balance sheet represent the current fair value of the instruments. As of March 31, 2010, the Company had open positions for 1,255,000 bushels of corn on the Chicago Board of Trade to hedge its forward corn commitments. Management expects all open positions outstanding as of March 31, 2010 to be settled within the current fiscal year. The following table provides details regarding the Company’s derivative financial instruments at March 31, 2010 and December 31, 2009, none of which are designated as hedging instruments: Instrument Balance Sheet Location Assets Liabilities March 31, 2010 Commodity contracts Derivative financial instruments $ $ - December 31, 2009 Commodity contracts Derivative financial instruments - The following table provides details regarding the gains from the Company’s derivative financial instruments in the statements of operations, none of which are designated as hedging instruments: Derivatives not Location of Gain Amount of Gain Designated as Hedging Recognized in Recognized in Instruments Income Income Three months ended March 31, 2010 Commodity contracts Cost of goods sold $ Three months ended March 31, 2009 Commodity contracts Cost of goods sold - 5.MEMBERS’ EQUITY In March 2009, the Company commenced a private offering for the issuance of preferred membership units (“Preferred Units”) at $10,000 per Preferred Unit. The Preferred Units entitle the holders thereof to: i. receive a preferred cumulative distribution of 10% (“Preferred Return”) before holders of common membership units receive distributions: a.subject to any existing debt-related restrictions the Company may have, b.after estimated tax distributions, and c.upon declaration by the Board of Directors, ii. then share in their proportionate share any remaining amounts available for distribution, iii. first receive a distribution of the purchase price of the Preferred Units, plus any Preferred Return, upon a liquidation event, and iv. the right to vote as a class for purposes of determining whether a liquidation event has occurred. Following the third anniversary of the issuance of the Preferred Units, the Company may redeem Preferred Units for the original purchase price plus any accrued but unpaid distributions. 6 NEDAK ETHANOL, LLC Notes to Condensed Unaudited Financial Statements March 31, 2010 As of March 31, 2010, the Company had issued 185.4 Preferred Units, for a total of $1,854,428, of which 101.5 units were issued to Directors of the Company.The accumulated undeclared Preferred Return as of March 31, 2010 was $179,177, and the total liquidation preference of the Preferred Units as of March 31, 2010 was $2,033,605. There is no activity respecting the offering at this time, and no plans for a restart date. Losses are generally allocated to all units based upon their respective percentage of units held, except that losses are not allocated to Preferred Units if the Preferred Return has not been achieved.For purposes of computing the net loss per common unit for the three months ended March 31, 2009, no losses were allocated to the Preferred Units since the Preferred Return has not been achieved.For purposes of computing the net income per common unit for the three months ended March 31, 2010, net income of $232,137 was allocated to the Preferred Units of which $179,177 represents the cumulative undeclared Preferred Return and $52,960, represents the share of profits allocated to Preferred Units in the event that dividends would be declared. 6.LINE OF CREDIT In March 2006, the Company entered into a line of credit agreement, in favor of its natural gas transporter (see Note 10) to reserve pipeline space.The Company may draw up to $150,000 until maturity in May 2010.Interest is payable upon the lender’s demand or in May 2010 at a rate of 5.1%.In August 2007, the Company entered into a line of credit agreement, in favor of its natural gas transporter for the service of transporting gas.The Company may draw up to $923,828 until maturity in August 2010.Interest is payable upon the lender’s demand at a rate of 6.79%.These agreements are secured by restricted short term investments totaling $1,153,708 as of March 31, 2010 and December 31, 2009.As of March 31, 2010 and December 31, 2009, there were no borrowings outstanding on the lines of credit. 7.LONG-TERM DEBT March 31, 2010 December 31, 2009 Construction loan under Credit Agreement $ $ Members’ notes payable Tax increment financing note (Note 8) Less current maturities under original terms ) ) Less reclassified long-term debt to current ) ) $ $ Construction Loan under Credit Agreement In February 2007, the Company entered into a senior credit facility (“Credit Agreement”) with AgCountry Farm Credit Services, FLCA (“Lender”) for a multiple advance construction loan totaling $42,500,000.The Company was required to make interest payments during the construction phase at the thirty-day LIBOR plus 3.4%, but not less than 6.0%.The interest rate was 6.0% at March 31, 2010.The performance test of the plant was completed in June 2009, but three significant equipment deficiencies prevented final acceptance at that time.The Credit Agreement provides that the construction loan is to be converted at final acceptance to a permanent ten year term loan of $32,500,000 and a $10,000,000 revolving term loan.The Company is in negotiations with Lender to convert the loan to long term financing. The Credit Agreement requires the Company to maintain certain financial covenants, including minimum working capital of $6,000,000, minimum current ratio of 1.20:1.00, minimum tangible net worth of $41,000,000, minimum owners’ equity ratio of 50%, and a minimum fixed charge coverage ratio of 1.25:1.00, and also includes restrictions on distributions and capital expenditures.As of March 31, 2010, the Company was not in compliance with the working capital covenants (working capital was $575,539 exclusive of the debt reclassification) and the current ratio requirement (a current ratio of 1.04:1.00 without debt reclassification).The Credit Agreement contains certain 7 NEDAK ETHANOL, LLC Notes to Condensed Unaudited Financial Statements March 31, 2010 prepayment fees in the first four years of the scheduled payments, and the loan is secured by substantially all the Company’s assets. Under the current terms of the Credit Agreement, the Company is required to make level monthly principal and interest payments of approximately $568,000 beginning April 1, 2010 and ending on February 1, 2018.If the B&I Loans are granted, the amount and terms of conversion of the construction loan to a Term Loan and a Revolving Term Loan for working capital may change.The first principal payment was made on April 6, 2010. Under the terms of the Credit Agreement, the Company must pay a commitment fee of 0.25% on the unused portion of the revolving promissory note upon conversion to the revolving term loan.In addition, the Company was required to establish and fully fund a $2,400,000 Debt Service Reserve Account on or prior to the loan conversion date, no later than August 1, 2009.At such time, the commitment amount would have been reduced to an amount not to exceed $7,600,000 and the Debt Service Reserve Fund would no longer be required to be funded.This requirement was not met.The Company and Lender are discussing amendments to the terms of the Credit Agreement which may modify the foregoing provisions. The Company executed a Fourth Supplement and Forbearance Agreement to Master Credit Agreement on March 27, 2009 (the “Fourth Supplement”).In connection with the Fourth Supplement, the Lender required the Company to obtain $1,000,000 of equity or subordinate debt capital by April 30, 2009, which was guaranteed by the Company’s board of directors in addition to the Preferred Units purchased by the Directors discussed in Note 5.The Lender extended this April 30, 2009 date to June 30, 2009 by which time the Company only received $844,428.The payment terms of the additional loan fee of $250,000 from the third amendment to the Credit Agreement were modified to provide that the fee will be paid in five $50,000 quarterly installments beginning on or before January 1, 2010. In addition, the Company undertook to achieve and maintain indefinitely 100% name plate production on or before May 1, 2009.The Fourth Supplement also provided that the interest on the unpaid principal amount of the construction and term loans accrues at a variable interest rate equal to LIBOR plus 5.40%, but not less than 6.00%.In addition to the Fourth Supplement, the Lender delayed required compliance by the Company of certain financial covenants in the Credit Agreement until after September 30, 2009 as well as delayed the requirement to make excess cash flow payments until December 31, 2009.On July 24, 2009, the Lender again declared the Company in default, due to delinquent payment of fees and interest, deficiency in the raising of equity or subordinated debt, and failure to achieve nameplate production by May 1, 2009. On September 30, 2009, the Company executed a Fifth Supplement and Forbearance Agreement to the Master Credit Agreement (“Fifth Supplement”) with the Lender, which (i) extended the dates to pay loan and restructure fees to begin on January 1, 2010 with $50,000 per month through January 1, 2011 and an additional payment of $100,000 payable on or before June 30, 2010, (ii) extended the first principal payment until April 1, 2010, (iii) provided for the release of $2,000,000 of restricted cash for the purchase of corn, and (iv) requires the Company to fund a loan reserve fund under the Credit Agreement in the amount of $2,000,000 if the Company receives the B&I Loans for $5,000,000 of working capital. The Company and the Lender are in discussion to revise the Credit Agreement covenants and resolve outstanding defaults under the Credit Agreement.No assurance can be provided that such Credit Agreement defaults will be successfully resolved. Note Payable to Members In May 2004, each of the initial 15 members loaned the Company $1,000.The unsecured loans bore interest at 5% per annum with principal and interest due on April 8, 2009.On April 8, 2009, the notes were amended and restated to add accrued interest in the amount of $3,750 to the principal.The unsecured notes, which are classified as long-term debt as of March 31, 2010, continue to bear interest at 5% per annum with principal and interest due on April 8, 2012. 8 NEDAK ETHANOL, LLC Notes to Condensed Unaudited Financial Statements March 31, 2010 8.TAX INCREMENT FINANCING In September 2007, the City of Atkinson, Nebraska, (“Issuer”) issued a tax increment financing Note (the “TIF Note”), the net proceeds of which in the amount of $4,939,925 were paid to the Company through a loan (the “TIF Loan”) to reimburse the Company for certain infrastructure improvements relating to the plant.Repayment of the Loan is secured by the Company’s pledge to the lender of the TIF Note (“TIF Lender”) and other obligations relating to the TIF Note.The original amount of the TIF Note was $6,864,000 and bears interest of 9.5%. In connection with the issuance of the Note, the Issuer and the Company entered into a Redevelopment Contract (“Contract”).Under the Contract, the Note proceeds are to be used for Project costs, for the establishment of special funds held by the Note trustee for interest and principal payments and reserves (the “Capitalized Interest Fund” and the “Debt Service Reserve Fund”), and for debt issuance costs. The Company may not convey, assign, or transfer the project prior to the expiration of a 15 year period without the prior written consent of the Issuer.As of March 31, 2010 and December 31, 2009, the Capitalized Interest Fund was approximately $44,000 and $52,500 respectively, and is included in restricted cash on the balance sheet. The Note is due in semi-annual increments which commence at $139,000 and increase to $444,000, with a final maturity in December 2021.Interest on the Note is payable semi-annually on September 1 and December 1.The interest rate resets on September 1, 2012 and September 1, 2017 to a rate equal to the 5-year U.S. Treasury Constant Maturity index plus 4.75% for the applicable five-year period and the remainder of the term of the TIF Loan, respectively.The Company has the option to redeem or purchase the Note in whole or in part. As of March 31, 2010 and December 31, 2009, the Company had $6,579,000 outstanding on the TIF Loan. On July 6, 2009, the Lender notified the Company that the Debt Service Reserve Fund was deficient, constituting a default under the TIF Loan.The primary reason for this default was the extended delays and losses associated with startup of the Company’s ethanol plant.In order to enable resolution of the Company’s default, the Company and the TIF Lender entered into a Forbearance Agreement dated December 31, 2009 (the “Agreement”). Under the Agreement, the Company agreed to authorize a transfer from the Debt Service Reserve Fund to satisfy the Company’s principal payment due to TIF Lender on December 31, 2009.With the authorization of payment to TIF Lender from the Debt Service Reserve Fund, the Company became current on all required payments to TIF Lender, but has violated covenants in the TIF Loan requiring immediate replenishment of the Debt Service Reserve Fund.Moreover, the Company agreed to and is attempting to seek the consent of Lender to (i) grant a security interest and Deed of Trust in favor of the TIF Lender upon the Company receiving, or being denied, the B&I Loan, (ii) grant a security interest in all reserve funds established under the TIF Loan and (iii) amend to the TIF Loan documents to (a) reduce the TIF Loan’s interest rate from 9.5% to 6.0% for three years, and upon expiration of the three years, the interest rate will revert to 9.5%, (b) reduce the Debt Service Reserve Fund to an amount equal to 12 months of principal payments, (c) make the Debt Service Reserve Fund funding contingent on the Company’s previous year’s profitability and (d) require the financial covenants and ratios in the TIF Loan documents to be consistent with the financial covenants and ratios to be agreed upon with Lender. Under the Agreement, the TIF Lender agreed to refrain from exercising any of its rights or remedies under the TIF Loan, including acting on Company’s failure to maintain a sufficient amount in its Debt Service Reserve Fund or meet TIF Loan covenants, for a period beginning on December 31, 2009 and ending on the earlier of (a) March 31, 2010 or (b) 30 days following the approval of the proposed B&I Loans. This Forbearance Agreement has expired, and the TIF Lender has extended the standstill date to May 15, 2010.If the Company and the TIF Lender fail to extend the Agreement or reach other arrangements containing similar forbearance obligations by May 15, 2010, the TIF Lender may (i) charge the Company an interest rate of 4% over the interest rate the Lender would otherwise be able to charge the Company, (ii) charge the Company a late charge of 5% of a payment if the payment is more than 10 days overdue, (iii) accelerate the entire amount of principal outstanding under the TIF Loan (which was $6,579,000 as of March 31, 2010) and (iv) exercise any other rights available to it under Agreement or at law.All payments of interest and principal are current. 9 NEDAK ETHANOL, LLC Notes to Condensed Unaudited Financial Statements March 31, 2010 Due to the default mentioned above, the TIF Loan is classified in current liabilities. 9.FAIR VALUE MEASUREMENTS Accounting standards establish a framework for measuring fair value. That framework provides a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (level 1 measurements) and the lowest priority to unobservable inputs (level 3 measurements). The three levels of the fair value hierarchy are described below: Level 1:Inputs to the valuation methodology are unadjusted quoted prices for identical assets or liabilities in active markets that the Company has the ability to access. Level 2:Significant other observable inputs other than Level 1 prices such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data. Level 3:Inputs to the valuation methodology are unobservable and significant to the fair value measurement. The asset’s or liability’s fair value measurement level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement. Valuation techniques used need to maximize the use of observable inputs and minimize the use of unobservable inputs. The following table summarizes by level, within the fair value hierarchy, the Company’s assets (liabilities) that are measured at fair value on a recurring basis as of March 31, 2010 and December 31, 2009: Commodity contracts Level 1 Level 2 Level 3 Total March 31, 2010 $ $
